    Case 5:17-cv-02514-JGB-SHK Document 126 Filed 03/13/19 Page 1 of 1 Page ID #:1211




                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA

RAUL NOVOA, individually and on behalf of all                         CASE NUMBER
others similarly situated,
                                                       Plaintiff(s)                     5:17-cv-02514-JGB-SHKx
                                     v.
THE GEO GROUP, INC.                                                          ORDER ON REQUEST FOR APPROVAL
                                                                             OF SUBSTITUTION OR WITHDRAWAL
                                                     Defendant(s)
                                                                                       OF ATTORNEY

         The Court hereby orders that the request of:

The GEO Group, Inc.                                      Plaintiff      Defendant        Other
                     Name of Party

to substitute &KULVWLQD77HOODGR+ROODQG .QLJKW//3                                                                who is

           Retained Counsel                Counsel appointed by the Court (Criminal cases only)                    Pro Se

6RXWK+RSH6WUHHWWK)ORRU
                                                                Street Address

       /RV$QJHOHV&$                                                     FKULVWLQDWHOODGR#KNODZFRP
                             City, State, Zip                                                     E-Mail Address

                                                                            
                     Telephone Number                           Fax Number                                 State Bar Number

as attorney of record instead of Scott A. Schipma (PHV); Jerry Stouck (PHV); Dawn A. Ellison (PHV);
                                                     List all attorneys from same firm or agency who are withdrawing.
Robert J. Herrington (CA 234417); Robert Sean Freund (CA 287566); Alexander L. Linhardt (CA 303669)

GREENBERG TRAURIG, LLP

is hereby               GRANTED                 DENIED

The clerk is hereby ordered to terminate Notices of Electronic
                                                        tronic Filing for the withdrawing attorney(s) in this case.
                                                                                                              cas


         Dated          March 13, 2019
                                                                         U. S. District
                                                                               Distr
                                                                               Di    rict Judge
                                                                                  sttri   Jud
                                                                                            dge



G–01 ORDER (09/17)           (PROPOSED) ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
